Citation Nr: 1449531	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as due to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision by the Winston-Salem, North Carolina, Regional Office of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a cervical spine disability.  The Board will not discuss the entire history of this claim at this time, other than to note that most recently, in June 2009, May 2011 and, September 2012 the Board remanded the claim for additional development. 

At an October 1999 videoconference hearing, the Veteran, accompanied by his then-representative, The American Legion, appeared at the Winston-Salem, North Carolina, VA Regional Office to present oral testimony in support of his appeal before a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.  The Veteran has declined another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).

In September 2004, the Veteran's claims file was transferred from the custody of the Winston-Salem, North Carolina, VA Regional Office to the Wichita, Kansas, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran's spinal stenosis is a congenital defect and was not subject to a superimposed injury or disease that caused additional disability during service.

2.  The probative evidence of record does not demonstrate that the Veteran has a cervical spine disability related to service or that was caused by or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Congenital defects, including cervical spinal stenosis, are not subject to service connection without superimposed injury or disease.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9 (2014).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

At the outset, the Board acknowledges that this appeal originated prior to the enactment of the VCAA.  Notwithstanding, the Board finds that the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By letter dated September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice on how VA assigns disability ratings and effective dates.  The case was readjudicated in January 2011, May 2012, and November 2012 Supplemental Statements of the Case.  The Board concludes that to proceed to a decision on the merits would not be prejudicial to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence if it results in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private records from Kaiser Permanente, Weddington Family Practice and Wellness Center, Dr. L.A.A., M. & P. Chiropractic, and a note from Dr. R.M are associated with the Veteran's claims file.  

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in October 1999, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim.  The September 2012 Board remand instructions stated that an addendum opinion to the March 2012 opinion be sought, and for a readjudication of the claim if any benefits sought on appeal were denied.  An addendum opinion from October 2012 was followed by a Supplemental Statement of the Case was sent in November 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The March 2012 VA DBQ is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Cervical Spinal Stenosis

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or development defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 19, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service connected.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Veteran underwent a VA spine examination in January 2003.  The examiner reviewed the Veteran's history of neck pain, crepitus upon movement of the Veteran's head, and the feelings of tension and knots in his back and neck.  The examiner reviewed the MRI which was done in March 2000 which showed congenital narrowing of the spinal cord with spinal stenosis.  In conclusion, the examiner stated that "the congenital spinal stenosis of the neck would not be related to any trauma or any other event.  This is a congenital problem..." In a March 2012 VA spine examination, the examiner stated that "there is evidence of congenital narrowing of the spinal canal.  The spinal cord comprises about 90% of the spinal canal volume on several images.  This suggest element of congenital spinal stenosis."  The March 2012 examiner also determined that the congenital spinal stenosis was clearly and unmistakably not aggravated beyond its natural progression.  The October 2012 addendum opinion found that the Veteran's "congenital spinal stenosis [] is not related to [a] 1973 car accident, this [V]eteran was born with this defect.  Congenital spinal stenosis is responsible for cervical radicular symptoms."  

Multiple VA physicians have identified the Veteran's spinal stenosis as congenital.  The October 2012 examiner specifically stated that it was a condition that the Veteran was born with.  The October 2012 opinion also categorized the Veteran's spinal stenosis as a defect.  The March 2012 examiner determined that the Veteran's condition was congenital and was not aggravated beyond the normal progression by service, or a service related injury.  Furthermore, when charged to discuss the Veteran's congenital spinal stenosis the March 2012, and October 2012 examiners did not find that the Veteran's spinal stenosis caused or led to a superimposed injury.  The competent and probative medical evidence thus shows that the Veteran's congenital spinal stenosis is a congenital defect and no disease or injury was superimposed.  Therefore the Veteran's spinal stenosis disability is not a qualifying disability eligible for compensation.  38 C.F.R. § 3.303(c). 

Degenerative Disc Disease of the Cervical Spine
  
Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439(1995).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Service treatment records show that the Veteran experienced a motor vehicle accident in 1973.  The motor vehicle accident resulted in lacerations to the Veteran's liver and scalp, and the Veteran had `a left collapsed lung.  A special neurological examination from March 1974 showed that the Veteran's motor strength is normal in all four extremities with normal stretch reflexes and no pathologic reflexes.  Sensation was found to be intact, with no cerebellar disturbance.   

A letter from August 1997 submitted by Dr. L.A.A., D.C. stated that in June 1997 the Veteran was seen by the physician.  The physician stated that the Veteran experienced weakness in both legs, with low back pain.  The diagnosis was cervical segmental dysfunction of C 4-5-6, and cervical nerve root compression.  The physician stated that the Veteran was in a car accident in 1973 which required liver surgery.  The accident ejected the Veteran, and caused the Veteran to experienced joint degeneration of the cervical and lumbar spine.  A VA initial physical therapy evaluation from May 1997 shows that the Veteran had general pain and stiffness in both shoulders, neck and down his lower back.  The medical notes states that the neck pain was the first problem from an auto accident in 1973, and eventually led to shoulder pain.  The Veteran described his pain as constant and sharp and non-radiating to his arms.  A radiology report from November 1997 indicates that the Veteran did not have evidence of fracture, subluxation, or significant degenerative change, the impression was deemed unremarkable cervical spine, with no focal abnormality.  A letter from October 1999 from Dr. R.M. stated that he remembered giving the Veteran medical care in the mid 1970's for a spinal injury resulting from a motor vehicle accident.  The physician stated that he gave manipulation treatments to the cervical and lumbar spine.  A statement from October 1999 from M & P Chiropractic shows the Veteran had cervical brachial syndrome.

In October 1999 the Veteran testified at a videoconference Board hearing.  The Veteran stated that prior to service he did not have problems with his cervical spine or with his arms.  The Veteran stated that he was in an auto accident in service which resulted in pain for a long period of time.  The Veteran stated that he would occasionally experience numbness to his arms and hands when moving his head or neck.  The Veteran stated that he experienced numbness and pain on and off during his military career.  The Veteran stated that he saw a chiropractor for his injuries in and around 1974 and1975.  The Veteran also established that he did not experience low back pain until his auto accident.  

A radiology report transcribed in March 2000 found that there was no evidence of disk herniation, protrusion, or significant diskogenic abnormality.  The vertebral bodies and cerebellar tonsil were deemed unremarkable, and the cervical cord signal was deemed normal.  "The medical impression found that there is evidence of congenital narrowing of the spinal canal.  The spinal cord comprises about 90% of the spinal canal volume on several images.  This suggests element of congenital spinal stenosis." 

In January 2003 the Veteran underwent a VA spine examination.  The examiner reviewed the Veteran's history of pain, numbness, and all other complaints.  The examiner conducted physical testing and also gave a review of the Veteran's medical history.  The examiner gave a diagnosis of degenerative disc disease/degenerative joint disease of the lumbosacral spine, and old compression fractures of the thoracolumbar spine with degenerative changes.  The examiner attributed the Veteran's old fractures of the thoracolumbar spine to the Veteran's trauma from his automobile accident.  The examiner further stated that the Veteran's congenital spinal stenosis of his neck was not related to any trauma or any other event.  The examiner determined that the disability was a congenital problem which the Veteran would have developed regardless of trauma.  The examiner stated that the back conditions diagnosed are most likely related to the Veteran's previous back injuries.  

The Veteran underwent another VA spine examination in March 2012. The examiner conducted physical testing and also gave a review of the Veteran's medical history.  The examiner determined that the Veteran's cervical spinal stenosis clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated beyond its normal progression by an in-service injury, event, or illness.  In support of the opinion, the examiner compared the Veteran's congenital defect to his separate diagnosis of mild degenerative changes at C5-C6 and C6-C7 manifested by osteophytic spurring and mild disc space narrowing.  

In October 2012 an addendum opinion was sought in order to discuss whether or not the Veteran's cervical spine disability was aggravated by the Veteran's service-connected thoracolumbar spine disability.  The examiner determined that it was less likely as not that the Veteran's service connected thoracolumbar spine disability, and/or the residuals of the Veteran's thoracic compression fracture aggravated the Veteran's degenerative disc disease of the cervical spine and the Veteran's congenital spinal stenosis.  The examiner's rationale was:

Veteran is service connected for compression fracture of thoracic spine with degenerative changes and degenerative disc disease of lumbar spine secondary to a motor vehicle accident in 1973.  An old anterior compression fracture at T11 and some slight anterior compression at T12 and L1 noted.  Veteran was diagnosed with mild degenerative disc disease of the cervical spine in 2000, nearly 30 years after compression fracture and motor vehicle accident.  Cervical degenerative disc changes were seen at C5-C6 and C6-C7.  Degenerative disc disease is most common at spinal levels C5, T8, and L3, which represent the areas of greatest spinal flexibility.  Given the fact that this Veteran has degenerative disc disease at C5-C6 and C6-C7 levels, this is reflective of the aging process, which includes normal wear and tear, not residuals from motor vehicle accident in 1973 compression fractures of T11, T12, and L1.  MRI of cervical spine in 2000 notes "evidence of congenital narrowing of the spinal canal".  This is an incidental finding, congenital spinal stenosis, it is not related to 1973 car accident, this Veteran was born with this defect.  Congenital spinal stenosis is responsible for cervical radicular symptoms.      
 
Based on the evidence of record the Veteran fails to establish service connection on a direct basis.  The Veteran's diagnosis of mild degenerative disc disease of the cervical spine fulfills the current disability element required for service connection.  The Veteran's 1973 auto accident occurred in-service as indicated by the Veteran's consistent statements, and the Veteran's STRs.  Thus the Veteran fulfills the in-service element for service connection.  The Veteran however fails to fulfill the nexus element.  

While pain, numbness, and tingling are capable of lay observation, a diagnosis of mild degenerative disc disease of the cervical spine is not capable of lay diagnosis and is not a simple medical condition, especially in light of the fact that the Veteran suffers from a separate and distinct cervical congenital defect.   See Jandreau, at 1377, n. 4.  The Veteran is competent to discuss the cause and effect, that after his 1973 motor vehicle accident that he experienced pain and numbness.  However, degenerative disc disease and the determination of an etiology for disc disease is a complex medical question requiring the ability to interpret X-rays, MRIs, limitation of motion, and pain; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose degenerative disc disease of the cervical spine or provide the requisite nexus opinion for spinal stenosis and degenerative disease.  See Woehlaert v. Nicholson.  Thus, the Veteran's statements alone do not fulfill the nexus requirement.  

The Board notes the opinion from August 1997 submitted by Dr. L.A.A., D.C, which connected the Veteran's in-service accident to post service cervical and thoracic injuries.  However, the opinions submitted by VA examiners are of a higher probative value, specifically the October 2012 addendum.  In that opinion, the examiner determined that the Veteran's degenerative disc disease at C5-C6 and C6-C7 levels was due to normal wear and tear, and the aging process.  The examiner also stated that the trauma from the car accident as well as the residuals of the trauma did not cause the Veteran's cervical degenerative disc disease.  The 1997 submission did not contain a review of the entire record, did not provide rationale, nor was there a discussion regarding the Veteran's congenital spinal defects.  Thus, the more recent review of the Veteran from March 2012, and the addendum opinion from October 2012, which included a review of the entire claims file, review of x-ray and MRI results, as well as a complete discussion as to the interplay of the Veteran's cervical disc disease, congenital disc disease, and thoracolumbar spine disability related to each other is of a much higher probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).
 
The Veteran also fails to fulfill the requirements for secondary service connection. Service connection is in effect for several disabilities, including degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling, and compression fracture of the thoracic spine with degenerative changes, evaluated as 10 percent disabling. The Veteran fulfills the first element, as he is service connected for degenerative disc disease of the lumbar spine.  However, the Veteran fails to meet the requirements of the second element.  The October 2012 VA opinion states thoracolumbar spine trauma and the residuals from the Veteran's 1973 automobile accident are unrelated to the Veteran's cervical degenerative disc disease.  The examiner gives an exact etiology and finds that the Veteran's cervical degenerative disc disease is due to natural aging, and wear and tear.  The October 2012 examiner also specifically concluded that the residuals of the 1973 motor vehicle accident which caused fractures of T11, T12, and L1 did not cause or aggravate the Veteran's current cervical spine degenerative disc disease.  The examiner explained that compression fractures are different then the degenerative changes seen, thirty years after the motor vehicle accident.  The record is devoid of any opinion more probative then the VA examiner's on the issue of whether or not the Veteran's currently diagnosed thoracolumbar spine has caused or aggravated the Veteran's cervical degenerative disc disease.  Thus, as the October 2012 VA examiner provided an etiology with explanatory rationale, the October 2012 opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

Additionally, there is no medical evidence of record showing that the Veteran's cervical degenerative disc disease was manifested during his first post-service year.  Medical records do not show a history of cervical degenerative disc disease, and while the Veteran sought medical treatment for his cervical and lumbar spine in approximately 1974, Dr. R.M. was unable to provide an exact diagnosis or medical records for those visits.  Therefore, there is no competent and credible evidence of record showing that cervical degenerative disc disease was manifested during the Veteran's first year following discharge from active duty, and presumptive service connection for cervical degenerative disc disease as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.
    
Thus, the Board concludes that the preponderance of the evidence is against the claim of service connection for a cervical spine disability.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b).

	
ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


